Per Curiam.
This action was brought by the plaintiff, as administrator ad proseguendum of the estate of one Mrs. Paboozian, for the benefit of the next of kin of the decedent, for the pecuniary loss sustained by them through the death of Mrs. Paboozian, resulting, as was alleged, from the negligent act •of the defendant in recklessly driving his automobile along the Hudson county boulevard, in North Bergen, on the night of Juné 6th, 1923. The trial resulted in a verdict in favor of the plaintiff, the jury awarding him six cents. We. think this award cannot he justified. In the first place, there was evidence that the deceased had, during the latter part of her lifetime, contributed on certain occasions to the support of her invalid daughter, who resided in Armenia, and there was evidence which would have justified the jury in finding that the daughter had a reasonable expectation of the contributions in the future.
It is also- to be remembered that our Death act, upon which the right of the plaintiff’s recovery rests, only per-*447mils such recovery when it is made to appear at the trial — • first, that the deceased left next of kin her surviving, and second, that a pecuniar}- loss was sustained by such next of kin by reason of the death of the decedent. Unless both of these factors are proved, there can be no recovery on the part of the plaintiff. It follows, therefore, that the jury was not justified in returning a verdict for nominal damages.
Hie rule to show cause will lie made absolute.